

Exhibit 10.13


Execution Version
FIRST AMENDMENT TO SHORT TERM CREDIT FACILITY AGREEMENT


This First Amendment to Short Term Credit Facility Agreement (“First Amendment”)
is dated as of February 24, 2020 between BP Midstream Partners LP (the
“Borrower”) and North America Funding Company (the “Lender” and together with
“Borrower”, the “Parties”).


WHEREAS, Borrower and Lender executed that certain Short Term Credit Facility
Agreement dated as of October 30, 2017 (the “Short Term Facility Agreement”);


WHEREAS, the Borrower, pursuant to the terms of the Short Term Facility
Agreement, delivered a borrowing request (the “2018 Utilisation Request”)
effective October 1, 2018 (the “Utilisation Date”) for an original principal
amount of $468 million (the “Loan”) with a loan repayment date of March 29, 2019
(the “Original Loan Repayment Date”);


WHEREAS, the Lender, by that certain Credit Facility Waiver Agreement dated
February 20, 2019 (the “First Waiver Agreement”) agreed to a waiver to certain
terms of the Short Term Facility Agreement and 2018 Utilisation Request as more
fully described therein;


WHEREAS, the Lender, by that certain Second Credit Facility Waiver Agreement
dated May 3, 2019 (the “Second Waiver Agreement”) agreed to a waiver to certain
terms of the First Waiver Agreement as more fully described therein;


WHEREAS, the Parties have now agreed to amend and modify the Short Term Facility
Agreement as more fully described herein;


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the parties agree as follows (terms used but
not defined herein shall have the meaning as defined in the Short Term Facility
Agreement and the Term Loan Facility Agreement):


1.Section 1.1 shall be amended by adding the following definitions where
alphabetically appropriate:


“Term Loan Facility” means the term loan facility made available by Lender to
Borrower pursuant to the Term Loan Facility Agreement.


“Term Loan Facility Agreement” means that certain Term Loan Facility Agreement,
dated as of February 24, 2020 between Lender, as lender, and Borrower, as
borrower.


2.Section 6(a) shall be deleted in its entirety and replaced with the following:


(a) Each Loan will be repaid in full together with accrued and unpaid Interest
thereon by the Borrower on the relevant Loan Repayment Date, net of any previous
prepayments made in accordance with this Agreement including for the avoidance
of doubt Clause 7.3(b), provided however, the Parties may agree on any Loan
Repayment Date, to further extend the then outstanding Loan for an additional 6
month period, not to extend beyond the Facility Repayment Date. All Loans,
together with accrued and unpaid Interest thereon, outstanding as of the
Facility Repayment Date shall immediately become due and payable to Lender on
the Facility Repayment Date.





--------------------------------------------------------------------------------



Exhibit 10.13


Execution Version
3.Section 15.5 shall be deleted in its entirety and replaced with the following:


Section 15.5 No additional indebtedness


(a) The Borrower shall not incur, without the express written consent of the
Lender, additional Financial Indebtedness either through loans, issuing bonds,
notes, debentures, loan stock or any similar instrument, except for bank loans
up to USD $200,000,000. For purposes of this clause, this restriction does not
apply to other loans between the Lender and the Borrower, including the Term
Loan Facility.


(b) At no time shall the aggregate outstanding amount of Borrower’s indebtedness
to Lender under the Short Term Facility and the Term Loan Facility (the
“Aggregate Outstanding Amount”) exceed USD $600,000,000. For purposes of this
clause, this restriction shall not apply to borrowings between the Lender and
Borrower which proceeds shall be used to repay outstanding borrowings, so long
as, after such repayment is made, the Aggregate Outstanding Balance does not
exceed USD $600,000,000.


4.No other waivers. Except as agreed in herein, there are no other amendments to
the terms of the Short Term Facility Agreement.


5.Governing Law. This Agreement shall be governed by the laws of the state of
New York.


6.Counterparts. This Agreement may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Agreement.





BP Midstream Partners, LPNorth America Funding CompanyBy: BP Midstream Partners
GP LLC,Its general partner
By: /s/ Craig W. Coburn
By: /s/ Thu Dang
Name: Craig W. CoburnName: Thu DangTitle: Chief Financial OfficerTitle:
Treasurer




